UNITED STATES COURT OF APPEALS

                                FIFTH CIRCUIT

                     ______________________________

                        Nos. 91-2341 and 91-2821
                     ______________________________


      UNITED STATES OF AMERICA

                                                    Plaintiff-Appellee
      versus

      JOSE LUIS VASQUEZ-RODRIGUEZ

                                                   Defendant-Appellant



            Appeals from the United States District Court
                  for the Southern District of Texas


                            (November 19, 1992)

Before JONES and WIENER, Circuit Judges, and LITTLE, District
Judge.*

LITTLE, District Judge:

      Relying on a double jeopardy defense, Jose Luis Vasquez-

Rodriguez asks this court to reverse his conviction for conspiracy

to possess, with intent to distribute, more than five kilograms of

cocaine. Finding the appellant's challenge baseless, we affirm the

conviction.




      *
        Judge F. A. Little, Jr., U. S. District Judge, Western District of
Louisiana, sitting by designation.
                             BACKGROUND

     Vasquez was charged, tried and convicted of (1) possession

with intent to distribute heroin and (2) conspiracy to possess

heroin with intent to distribute.       The heroin based counts were

tried in federal court in the Southern District of Texas in January

1991.

     In April of the same year, Vasquez was tried and convicted in

federal court in the Southern District of Texas of conspiracy to

possess cocaine with intent to distribute.        Vasquez claims that he

was involved in only one conspiracy and that agreement had as its

centerpiece   distribution   of   cocaine   and    heroin.   Thus,   the

conviction at the second trial should be nullified by application

of the constitutional protection against double jeopardy.

     We review the experiences of defendant Vasquez beginning with

his acquaintance with Candelario Leon in the summer of 1990.         The

introduction of Leon to Vasquez occurred in Reynosa, Mexico. Leon,

a former drug dealer, was a confidential informant for, but not an

employee of, the United States Drug Enforcement Administration.

     Vasquez, a Mexican national without U. S. credentials of any

sort, offered to sell or acquire any drugs that Leon desired.         In

fact, Vasquez hounded Leon to buy heroin from him.           After each

communication with Vasquez, Leon would report to his contact, Tony

Santos, an agent with the Drug Enforcement Administration.

     Leon told Vasquez that he had a buyer for heroin.           Rodney

Alverez, a DEA agent posing as a dealer in heroin, met Vasquez in

                                   2
a lot between two restaurants on South Tenth Street in McAllen,

Texas. The date of the meeting was 16 November 1990.    Accompanying

the defendant was Jose Zamarripa.      The predicate for the meeting

was the offer by Vasquez to Leon in Reynosa on the 15th that he had

a quantity of heroin for sale.     The appellant recounted the fact

that there were 15 ounces of heroin for sale.    Earlier in the day,

while in Mexico, Zamarripa and the defendant had told Leon that

they would sell a small sample, which they possessed, to Leon's

contact.   At 1:30 p.m. on the 16th, Leon and agent Rodney Alverez,

met with Zamarripa in a parking lot on South Tenth Street in

McAllen, Texas.   Zamarripa agreed to sell 15 ounces of heroin to

Alverez for $4,500 per ounce.    Alverez contemplated the situation

and agreed to buy a sample of the heroin for $200.      Marked bills

were given to Zamarripa.   Alverez promised to communicate further

with Zamarripa later in the day.

     After Alverez departed with the sample, Leon and Zamarripa

scoured the neighborhood to find the defendant.      Vasquez had not

attended the afternoon meeting, but was located, traveling on foot,

in the area.   Zamarripa told Vasquez that he gave, not sold, the

sample to Alverez.     With that news, Vasquez became miffed at

Zamarripa and told him that the heroin was theirs.   The sale should

have been for $200 and the consideration should have been divided

equally between Vasquez and Zamarripa.

     Later the same day, Vasquez, Zamarripa, agents Alverez and

Jose Aguilar and Leon met in the McAllen parking lot.    The purpose

                                   3
of the meeting was to perfect a purchase of a greater quantity of

heroin.     While Vasquez acted as a lookout, Zamarripa and agents

Aguilar and Alvarez conferred in a parked automobile.               Zamarripa

presented the large quantity of heroin for the two agents to

inspect.    Agent Aguilar signaled for support, agents appeared, and

Zamarripa    and    Vasquez   were   arrested.     The   heroin    experience

resulted in a guilty verdict in January of 1991.

     The April trial had as its hub a cocaine transaction.              As we

previously reported, Leon met defendant Vasquez in Reynosa, Mexico.

Leon advised Santos that Vasquez had expressed an interest in

selling heroin and buying cocaine. After describing Tony Santos as

a Colombian cocaine dealer, Leon arranged a meeting between Santos

and Vasquez on 17 October 1990.            The meeting was held in leased

office space in Unit C of the Professional Plaza, 4311 North Tenth

Street in McAllen, Texas.

     When defendant arrived, he was accompanied by Ramiro Tijerina.

Tijerina described clients from Houston who desired to purchase

significant quantities of cocaine.          Vasquez served as a mediator.

If the principals foundered over a point, Vasquez negotiated their

differences    by   suggesting   alternative     procedures   so    that   the

bartering would continue, not terminate.             Tijerina offered to

purchase 1,000 kilograms of cocaine.          Agent Santos stated that he

could not deliver that quantity of cocaine but that his source of

supply could accommodate such an order. Vasquez's compensation for



                                       4
services was discussed, but no agreement was reached in that

regard.

       The following day another meeting was held at the same place.

Present were Ramiro Tijerina, his son Ramiro, Jr., Santos, and

Vasquez.     Tijerina pushed Santos for a 150 kilogram purchase but

Santos declined.         Santos claimed that his source had made a big

sale leaving     no      inventory    to   satisfy   the   demands    of   others.

Tijerina was deflated and advised Santos that when his source had

been replenished to contact him through Vasquez.

       A third meeting was held on 25 October 1990 at Unit C of the

Professional Plaza.           Tijerina, Jr. appeared as did Vasquez, Leon,

and Santos.         Unlike the last meeting, this time it was the

purchasers who refused Santos' cocaine.                Feigning displeasure,

Santos departed, followed by Vasquez. Vasquez kept assuring Santos

that Tijerina was big time and that Santos would have other

opportunities to sell them cocaine.

       Another meeting was scheduled for 26 October. Here again, the

site   was   Unit    C   of    the   Professional    Plaza.    Both    Tijerinas

appeared, as did Vasquez, Joel Cavazos (a potential purchaser from

Houston, Texas), Leon, and Santos.             Prior to the meeting, Vasquez

had mentioned privately to Santos that he needed money and that if

the planned drug sale did not materialize Vasquez would find other

purchasers for Santos' cocaine.

       At the plenary meeting, Vasquez suggested that Santos sell a

cocaine sample to Tijerina.           The quality of the Santos stuff could

                                           5
be determined as a harbinger of quality to follow in larger

deliveries.   Santos surrendered a sample to Tijerina and quoted a

$2,000 per kilogram price, delivered in Houston, Texas.    Tijerina

indicated a desire to purchase 1,000 kilograms and promised a

definite response after chemical analysis of the sample.    Vasquez

was arrested on 16 November and Tijerina met a similar fate on 26

November.   The jury found Vasquez guilty of conspiracy to possess

with intent to distribute less than 5 kilograms of cocaine.


                              ANALYSIS

     We review de novo the district court's denial of a motion to

dismiss the cocaine indictment (the April trial) on the ground of

double jeopardy.   United States v. Atkins, 834 F.2d 426 (5th Cir.

1987) overruled on other grounds, 933 F.2d 325 (5th Cir. 1991);

United States v. Deshaw, 91-3131 Fifth Cir. 1992 at 339.   The fifth

amendment protects one against multiple prosecutions for the same

offense. United States v. Felix, 112 S. Ct. 1377, 1382 (1992); see

also United States v. Levy, 803 F.2d 1390, 1393 (5th Cir. 1986)

(quoting Green v. United States, 355 U.S. 184, 187-88, 78 S. Ct.

221, 223, 2 L. Ed. 2d 199 (1957)).    Vasquez has been charged with

conspiracy to possess heroin and conspiracy to possess cocaine.

     It is implicit in the record that the district court felt that

the defendant carried his burden of establishing a prima facie

claim of double jeopardy.   United States v. Levy, 803 F.2d at 1393.

It is explicit in the district court's ruling that the government


                                  6
demonstrated by a preponderance of the evidence that the cocaine

indictment charged a crime separate and apart from that for which

Vasquez was previously placed in jeopardy. When analyzing multiple

conspiracy counts not bound in the same indictment we are guided,

if not directed, by Blockburger v. United States, 284 U.S. 299, 52

S. Ct. 180, 76 L. Ed. 306 (1932).     Blockburger instructs us to

dismiss the cocaine indictment unless the government can prove by

a preponderance of the evidence that the two conspiracies are

factually distinct, i.e. the cocaine conspiracy indictment charges

a crime separate from the heroin conspiracy indictment.      In the

Fifth Circuit, five factors are considered when determining the

number of agreements.    These factors, as established in United

States v. Marable, 578 F.2d 151 (5th Cir. 1978) are:   (1) time; (2)

persons acting as co-conspirators; (3) the statutory offenses

charged in the indictments; (4) the overt acts charged by the

government or any other description of the offense charged that

indicates the nature and scope of the activity that the government

sought to punish in each case; and (5) places where the events

alleged as part of the conspiracy took place.          The acts as

described in the indictment will be examined as well as the acts

admitted into evidence at the trials or hearings.   United States v.

Deshaw   at 347; United States v. Levy, 803 F.2d at 1395.       The

following graphic display compels us to conclude that there are two

conspiracies.



                                7
                           Heroin Transaction             Cocaine Transaction
 Time                  16 November 1990              17    October   1990
                                                     18    October   1990
                                                     25    October   1990
                                                     26    October   1990
 Persons acting        Jose Luis Vasquez-            Jose Luis Vasquez-
 as co-                  Rodriquez                     Rodriquez
 conspirators          Jose Zamarripa                Ramiro Tijerina
                       Jose Aguilar, DEA             Ramiro Tijerina, Jr.
                         Agent                       Joel Cavazos
                       Rodney Alverez, DEA           Tony Santos, DEA
                         Agent                         Agent
                       Candelario Leon,              Candelario Leon,
                         Confidential                  Confidential
                         Informant                     Informant
 Statutory             21 U.S.C. § 846               21 U.S.C. § 846
 Offenses              21 U.S.C. § 841(a)(1)         21 U.S.C. § 841(a)(1)
                         and (b)(1)(B)                and (b)(1)(B)
 Overt Acts            Offer to sell large           Offer to purchase a
                       quantity of heroin,           large quantity of
                       possession of a large         cocaine
                       quantity of heroin
 Places Where          Parking lot, South            Office on 4311 North
 Acts Occurred         Tenth Street,                 Tenth Street,
                       McAllen, Texas                McAllen, Texas


The government has clearly proved the existence of two separate
conspiracies.    The time period of each event is clearly different.

The persons acting as co-conspirators are not the same.                     In the

heroin transaction, the defendant conspired with Jose Zamarripa to

possess and     sell   a    proscribed       substance.      Weeks   before,   the

defendant conspired with Tijerina, Tijerina, Jr., and Cavazos to

purchase cocaine.      It is true that the same statutes are used by

the government in both conspiracies, but the statutes are not

invoked to regulate identical conduct.                To the contrary, the

                                         8
statutes are applied to two events, neither of which is involved

with the other.      The times are not the same, the parties are not

the same, and the objects of the conspiracies are not the same.1

Nothing links the two transactions other than the defendant. There

is no evidence that the conspirators in one transaction knew the

conspirators in the other transaction. In one case an illegal sale

was planned and in the other, the parties considered an illegal

purchase.      Both conspiracies were conducted in McAllen, Texas, but

one was confined to a parking lot on South Tenth Street and the

other to an office on North Tenth Street.            Comparing the facts in

the record against the five Marable factors, we are persuaded that

the   government     has    proved    the    existence     of   two   separate

conspiracies.



      1
        This clearly is not a case of a single agreement to sell two different
drugs. If it were, Vasquez might have a valid defense of double jeopardy. In
United States v. Winship, 724 F.2d 1116 (5th Cir. 1984), this court deduced:
      The double jeopardy prohibition would not allow separate public
      drunkenness convictions for a man who drank enough of two whiskies
      to be drunk on either liquor. Public drunkenness laws do not
      inquire whether the violators consumed Old Crow or Chivas Regal.
      Similarly, whether the government may bring separate Section 846
      charges does not hinge on whether separate controlled substances
      were involved. In this case, analysis of the Marable factors
      provides objective indications of a single agreement. Furthermore,
      the conspiracy was clearly not departmentalized or compartmentalized
      in the minds of the conspirators. One conspirator's testimony
      emphasized the close links between efforts to sell the two drugs.
      Jack Goudeau could not recall whether he was buying marijuana or
      methamphetamine when he first met appellant Winship (citation
      omitted). We see no logic or reason to dichotomize the conspiracy
      here. This criminal blend came from a single agreement to sell two
      drugs. We cannot allow the government to distill separate offenses
      from that agreement by prosecuting for each kind of drug. Counts I
      and II constituted a single offense. Appellants' right not to be
      twice placed in jeopardy for the same offense was violated.

Id. at 1127.

                                       9
     We AFFIRM the district court's denial of the defendant's

motion to dismiss on the grounds of double jeopardy.




                               10